           Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 1 of 16

 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     WILLIAM J. GORHAM (SBN: 151773)
 3
     wgorham@mayallaw.com
 4   JENNY D. BAYSINGER (SBN: 251014)
     jbaysinger@mayallaw.com
 5   2453 Grand Canal Boulevard
     Stockton, California 95207-8253
 6   Telephone: (209) 477-3833
 7   Facsimile: (209) 473-4818

 8   Attorneys for Plaintiff Rudy Gonzalez

 9                                      UNITED STATES DISTRICT COURT
10                                     EASTERN DISTRICT OF CALIFORNIA
11
     RUDY GONZALEZ, an individual,                       Case No.: 2:20-cv-03734-PSG-AGR
12
             Plaintiff,                                  CLASS ACTION COMPLAINT
13
     vs.                                                 1. FAILURE TO PAY MINIMUM WAGE
14                                                       2. FAILURE TO PAY OVERTIME
15   XTREME MANUFACTURING, LLC, a                        3. FAILURE TO PROVIDE MEAL
     limited-liability corporation; and DOES 1-100,         PERIODS
16   inclusive,                                          4. FAILURE TO PROVIDE REST
                                                            PERIODS
17           Defendants.                                 5. FAILURE TO REIMBURSE FOR ALL
                                                            BUSINESS EXPENSES
18                                                       6. FAILURE TO PAY ALL WAGES DUE
19                                                          AND OWING AT END OF
                                                            EMPLOYMENT
20                                                       7. FAILURE TO PROVIDE ACCURATE
                                                            ITEMIZED WAGE STATEMENTS
21                                                       8. UNLAWFUL BUSINESS PRACTICES
22

23           Plaintiff Rudy Gonzalez brings this class action against Xtreme Manufacturing, LLC and Does

24   1 through 100, for violations of the California Labor Code, Fair Labor Standards Act, and the Business

25   and Professions Code.

26   ///

27   ///

28   ///



     Class Action Complaint – Page 1
         Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 2 of 16

 1                                                    PARTIES
 2           1.       Rudy Gonzalez (“Gonzalez”) is and at all times relevant herein was employed in Fresno
 3   County, California, and was an “employee” as defined by the California Labor Code (“Labor Code”),
 4   the Fair Labor Standards Act, and the applicable California Industrial Wage Commission (“IWC”)
 5   Order(s).
 6           2.       Xtreme Manufacturing, LLC (“Defendant” or “Xtreme”) is a limited-liability company,
 7   organized an existing under the laws of Nevada with its principal place of business located at 8350
 8   Eastgate Road, Henderson, Nevada, which does business in California, Nevada, and throughout the
 9   United States.
10           3.       At all times relevant herein, Xtreme has been an “employer” as defined by the Labor
11   Code, the Fair Labor Standards Act, and the applicable IWC Order(s).
12           4.       Xtreme and Does 1-100 are collectively referred to as Defendants.
13           5.       Plaintiff is not aware of the true names and capacities of the Defendants sued herein as
14   Does 1 through 100, whether individual, corporate, associate, or otherwise and therefore sue such
15   Defendants by these fictitious names. Plaintiff will amend this Complaint to allege their true names
16   and capacities when ascertained. Plaintiff is informed and believes, and on that basis allege, that each
17   of the fictitiously named Defendants is responsible in some manner for the occurrences herein alleged
18   and that Plaintiff’s injuries and damages herein alleged were legally caused by such Defendants.
19   Unless otherwise indicated, each Defendant was acting within the course and scope of said agency
20   and/or employment, with the knowledge and/or consent of said co-Defendant.
21           6.       Plaintiff is informed and believes and thereupon alleges that at all times mentioned
22   herein, each of the Defendants, including each Doe Defendant, was acting as the agent, servant,
23   employee, partner and/or joint venturer of and was acting in concert with each of the remaining
24   Defendants, including each Doe Defendant, in doing the things herein alleged, while at all times acting
25   within the course and scope of such agency, service, employment partnership, joint venture and/or
26   concert of action. Each Defendant, in doing the acts alleged herein, was acting both individually and
27   within the course and scope of such agency and/or employment, with the knowledge and/or consent of
28   the remaining Defendants.



     Class Action Complaint – Page 2
         Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 3 of 16

 1                                       JURISDICTION AND VENUE

 2           7.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as it includes claims arising
 3   under the laws of the United States. The Court also has supplemental jurisdiction under the state law
 4   claims pursuant to 28 U.S.C. § 1367 because those claims are related such that they form part of the
 5   same case and controversy under Article III of the United States Constitution. Venue is proper in this
 6   court pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events or omissions giving rise
 7   to the claims occurred in Fresno County, California, within this District. Plaintiff hereby demands a
 8   jury trial.
 9                                        GENERAL ALLEGATIONS
10           8.       Gonzalez was hired by Xtreme as a Machinist in or around April 2019. Throughout his

11   employment, Gonzalez reported to Xtreme’s Selma, CA facility.

12           9.      Mr. Gonzalez was, at all times relevant hereto, a non-exempt employee. As such, he

13   was entitled to be paid for every hour worked and overtime as appropriate.

14           10.     Throughout his employment, however, Xtreme failed to pay Gonzalez and its other non-

15   exempt employees for all hours they worked.

16           11.     Specifically, because of issues with Xtreme’s timekeeping practices, including an

17   inconsistent and unfair rounding policy, Mr. Gonzalez and Xtreme’s other non-exempt employees were

18   routinely credited for less hours than they actually worked.

19           12.     Further, Xtreme routinely and knowingly edited its employees’ time punches to reflect

20   less hours than they actually worked and paid them only according to the altered records.

21           13.     By way of specific example, there were numerous occasions that Gonzalez’s

22   managers/supervisors would physically alter his time punches in order to reduce the time worked and

23   reflect less hours than he actually spent working.

24           14.     Some of the time that was altered was overtime that should have been paid at overtime

25   premium wages under the FLSA and/or California Labor Code.

26           15.     Additionally, Mr. Gonzalez and Xtreme’s other non-exempt employees were not
27   consistently authorized or permitted to take meal and rest breaks as required by California law.

28



     Class Action Complaint – Page 3
           Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 4 of 16

 1           16.     Xtreme required Gonzalez and its other non-exempt employees to work through meal

 2   and rest breaks due to understaffing and work demands.

 3           17.     Further, Xtreme frequently failed to relieve Gonzalez and its other non-exempt

 4   employees of employer control during their meal and rest breaks.

 5           18.     Xtreme also knowingly and intentionally edited Gonzalez and its other non-exempt

 6   employees’ time punches to reflect meal periods that did not actually occur or did not occur as reported

 7   in the altered time records.

 8           19.     On the occasions that Gonzalez and Xtreme’s other non-exempt employees were able to

 9   take their meal breaks, they routinely occurred after 5 hours of work.

10           20.     When Gonzalez and the Xtreme’s other non-exempt employees were not provided

11   compliant meal and rest breaks, Xtreme did not pay premiums as required by California law.

12           21.     Xtreme also intentionally and willfully failed to reimburse Gonzales and its other non-

13   exempt employees for all necessary expenditures or losses incurred in the direct consequence of the

14   discharge of their job duties in violation of Labor Code section 2802. This included, but was not

15   limited to, charging them for their uniforms.

16           22.     Because of the violations set forth above, the wage statements furnished by Xtreme to its

17   non-exempt employees violated California Labor Code section 226(a) insofar as they failed to

18   accurately show:

19                   a.       The gross wages earned, in violation of section 226(a)(1);
                     b.       The total hours worked, in violation of section 226(a)(2)
20                   c.       The net wages earned, in violation of section 226(a)(5); and
                     d.       All applicable hourly rates in effect during the pay period and the corresponding
21
                              number of hours worked at each hourly rate in violation of section 226(a)(9).
22
             23.     Because Xtreme fails to pay its non-exempt employees for all the of the overtime they
23
     work and because they are not provided compliant meal and rest breaks, or the premiums associated
24
     with missing the same, they are not timely paid all wages due and owing to them each pay period and at
25
     the end of their employment.
26
     ///
27
     ///
28
     ///


     Class Action Complaint – Page 4
         Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 5 of 16

 1                                      CLASS ACTION ALLEGATIONS
 2           24.     Plaintiff seeks to maintain this action as a class action as to the First through Eighth
 3   Causes of Action. Plaintiff brings this action, on behalf of himself and all others similarly situated, as a
 4   class action pursuant to FRCP 23. The putative classes which Plaintiff seeks to represent consist of the
 5   following:
 6                   a. All current and former non-exempt California employees of Xtreme who worked at
 7                       least one shift from December 4, 2016 through the date of trial (the “Unpaid Wage
 8                       Class”);
 9                   b. All current and former non-exempt California employees of Xtreme who worked
10                       one or more shift of longer than five hours from December 4, 2016 through the date
11                       of trial (the “Meal Break Class”);
12                   c. All current and former non-exempt California employees of Xtreme who worked
13                       one or more shift of longer than three and one-half hours from December 4, 2016
14                       through the date of trial (the “Rest Break Class”);
15                   d. All current and former non-exempt California employees of Xtreme who incurred
16                       business expenses in the performance of their duties from December 4, 2016 through
17                       the date of trial (“Business Expense Class”);
18                   e. All current and former non-exempt California employees of Xtreme who worked
19                       from December 4, 2019 through the date of trial (the “Wage Statement Class”); and
20                   f. All members of the Unpaid Wage Class, Meal Break Class, and Rest Break Class
21                       whose employment ended December 4, 2016 through the date of trial (the “Waiting
22                       Time Penalty Class”)
23   The Unpaid Wage Class, Meal Break Class, Rest Break Class, Business Expense Class, Wage
24   Statement Class, and Waiting Time Penalty Class are collectively referred to as the “Class”.
25           25.     The class of persons is so numerous that joinder of all members is impracticable, and the
26   disposition of their claims in a class action is a benefit to the parties and to the Court. Plaintiff is
27   informed and believes, and based thereon alleges, that Defendants employ more than 200 employees
28   who satisfy the class definition. Although the exact number and identity of class members is not



     Class Action Complaint – Page 5
         Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 6 of 16

 1   presently known, they can be identified in Defendants’ records through coordinated discovery pursuant
 2   to this class action.
 3           26.     This action may be maintained as a class because the questions of law and fact which are
 4   common to class members clearly predominate over any questions affecting only individual members
 5   and because a class action is superior to other available methods for adjudicating the controversy.
 6           27.     There are numerous common questions of law and fact arising out of Defendants’
 7   conduct. This class action focuses on Defendants’: (a) systematic failure to properly pay employees for
 8   all hours worked, including overtime; (b) systemic failure to authorize and permit meal and rest breaks
 9   or to pay the requisite premiums in lieu of providing said breaks; (c) systematic failure to properly pay
10   sick pay; (d) systematic failure to reimburse employees for all business expenses; (e) systematic failure
11   to provide accurate itemized wage statements, and (f) systematic failure to pay all wages due and owing
12   at the end of employment.
13           28.     Furthermore, common questions of fact and law predominate over any questions
14   affecting only individual members of the class. The predominating common or class-wide questions of
15   law and fact include the following:
16                   a.       Whether Defendants failed to pay their non-exempt California employees for all
17                            hours worked;
18                   b.       Whether Defendants’ rounding policy is facially neutral and/or detrimental as
19                            applied to the Class;
20                   c.       Whether Defendants’ pattern and practice of altering employee time records to
21                            deprive them of wages;
22                   d.       Whether Defendants failed to provide compliant meal and rest breaks to their
23                            non-exempt California employees;
24                   e.       Whether Defendants failed to timely pay all earned wages to their non-exempt
25                            California employees;
26                   f.       Whether Defendants failed to pay premiums to their non-exempt California
27                            employees as a result of non-compliant meal and rest breaks;
28



     Class Action Complaint – Page 6
         Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 7 of 16

 1                   g.       Whether Defendants failed to reimburse their non-exempt California employees
 2                            for business expenses incurred in the performance of their duties;
 3                   h.       Whether the Defendants failed to furnish accurate itemized wage statements;
 4                   i.       Whether Defendants failed to pay all wages due and owing at end of their non-
 5                            exempt California employees’ employment;
 6                   j.       Whether the alleged violations constitute unfair business practices;
 7                   k.       Whether the Class is entitled to injunctive relief; and
 8                   l.       Whether the Class is entitled to unpaid wages, statutory penalties and/or
 9                            restitutionary relief, and the amount of the same.
10           29.     Plaintiff’s claims are typical of the claims of the members of the Class as a whole, all of
11   whom have sustained and/or will sustain damage and injury as a proximate and/or legal result of the
12   alleged violations of Defendants. Plaintiff’s claims are typical of those of the Class because
13   Defendants subjected Plaintiff and each member of the Class to the same violations alleged herein
14   based on common policies and practices of Defendants.
15           30.     The defenses of Defendants, to the extent that such defenses apply, are applicable
16   generally to the whole Class and are not distinguishable as to the proposed class members.
17           31.     Plaintiff will fairly and adequately protect the interests of all members of the Class, and
18   has retained attorneys with extensive experience in litigation, including class and representative actions.
19   Plaintiff has no interests that conflict with those of the Class. Plaintiff is able to fairly and adequately
20   protect the interests of all members of the class because it is in his best interest to prosecute the claims
21   alleged herein in order to obtain the full compensation due herself and the other class members.
22           32.     A class action is superior to any other method available for fairly and efficiently
23   adjudicating the controversy because 1) joinder of individual class members is not practicable, 2)
24   litigating the claims of individual class members would be unnecessarily costly and burdensome and
25   would deter individual claims, 3) litigating the claims of individual class members would create a risk
26   of inconsistent or varying adjudications that would establish incompatible standards of conduct for
27   Defendants, 4) class members still working for Defendants may be fearful of retaliation if they were to
28   bring individual claims, 5) class members would be discouraged from pursuing individual claims



     Class Action Complaint – Page 7
         Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 8 of 16

 1   because the damages available to them are relatively small, and 6) public policy encourages the use of
 2   the class actions to enforce employment laws and protect individuals who, by virtue of their
 3   subordinate position, are particularly vulnerable.
 4           33.     Judicial economy will be served by maintenance of this lawsuit as a class action. To
 5   process numerous virtually identical individual cases will significantly increase the expense on the
 6   Court, the class members, and Defendants, all while unnecessarily delaying the resolution of this
 7   matter. There are no obstacles to effective and efficient management of this lawsuit as a class action by
 8   this Court and doing so will provide multiple benefits to the litigating parties including, but not limited
 9   to, efficiency, economy, and uniform adjudication with consistent results.
10           34.     Notice of a certified class action and any result or resolution of the litigation can be
11   provided to class members by mail, email, publication, or such other methods of notice as deemed
12   appropriate by the Court.
13                                   FIRST CAUSE OF ACTION
                        VIOLATION OF CALIFORNIA LABOR CODE § 1128.12 et seq.
14                                 (Failure to Pay Minimum Wage)
                                         Against Defendants
15

16           35.     Plaintiff hereby realleges and incorporates by reference each and every allegation set

17   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

18   allegations of this cause of action.

19           36.     California Labor Code section 1182.12 establishes the minimum wage for California

20   employees from July 1, 2014, to present.

21           37.     Labor Code Section 1194 provides, in relevant part:

22                   Notwithstanding any agreement to work for a lesser wage, any employee
                     receiving less than the legal minimum wage ... applicable to the employee
23                   is entitled to recover in a civil action the unpaid balance of the full amount
                     of this minimum wage ... including interest thereon, reasonable attorney’s
24                   fees, and costs of suit.
25

26           38.     Labor Code section 1194.2 provides, in relevant part:

27                   In any action under ... Section 1194 to recover wages because of the
                     payment of a wage less than the minimum wage fixed by an order of the
28                   commission, an employee shall be entitled to recover liquidated damages
                     in an amount equal to the wages unlawfully unpaid and interest thereon.

     Class Action Complaint – Page 8
         Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 9 of 16

 1
             39.     Labor Code section 1197 provides that the minimum wage for employees fixed by the
 2
     commission is the minimum wage to be paid to employees, and the payment of a lesser wage is
 3
     unlawful.
 4
             40.     Pursuant to California Labor Code section 1198, the maximum hours of work and
 5
     standard conditions of labor fixed by the commission shall be the maximum hours of work and the
 6
     standard conditions of labor for employees and the employment of any employee for longer hours than
 7
     those fixed by the commission or under conditions of labor prohibited by the order is unlawful.
 8
             41.     During the relevant time period, Defendants intentionally and willfully failed to pay
 9
     Plaintiff and the other members of the Unpaid Wage Class for every hour worked.
10
             42.     Wherefore, Plaintiff and the other members of the Unpaid Wage Class have been injured
11
     as set forth above and request relief as hereafter provided.
12
                                SECOND CAUSE OF ACTION
13       VIOLATION OF CALIFORNIA LABOR CODE §§ 510 & 1198 AND THE FAIR LABOR
                                   STANDARDS ACT
14
                                (Failure to Pay Overtime)
15                                Against Defendants

16           43.     Plaintiff hereby realleges and incorporates by reference each and every allegation set
17   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the
18   allegations of this cause of action.
19           44.     Pursuant to California Labor Code section 510, any work in excess of eight hours in one
20   workday and any work in excess of 40 hours in any one workweek and the first eight hours worked on
21   the seventh day of work in any one workweek shall be compensated at the rate of no less than one and
22   one-half times the regular rate of pay for an employee. Any work in excess of 12 hours in one day shall
23   be compensated at the rate of no less than twice the regular rate of pay for an employee. In addition,
24   any work in excess of eight hours on any seventh day of a workweek shall be compensated at the rate
25   of no less than twice the regular rate of pay of an employee.
26           45.     Pursuant to California Labor Code section 1198, the maximum hours of work and
27   standard conditions of labor fixed by the commission shall be the maximum hours of work and the
28



     Class Action Complaint – Page 9
        Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 10 of 16

 1   standard conditions of labor for employees and the employment of any employee for longer hours than
 2   those fixed by the commission or under conditions of labor prohibited by the order is unlawful.
 3           46.     The Fair Labor Standards Act, 29 USC §§ 201 et seq. and 29 CFR §§ 778 et seq.,
 4   requires time-and-a-half pay for the time an employee works over forty hours a week.
 5           47.     During the relevant time period, Plaintiff and Defendant’s other non-exempt California
 6   employees regularly worked overtime.
 7           48.     During the relevant time period, Defendants intentionally and willfully failed to pay
 8   Plaintiff and other members of the Unpaid Wage Class all overtime wages due to them.
 9           49.     Wherefore, Plaintiff and the other members of the other members of the Unpaid Wage
10   Class have been injured as set forth above and request relief as hereafter provided.
11                                THIRD CAUSE OF ACTION
               VIOLATION OF LABOR CODE §§ 226.7, 512 and IWC WAGE ORDERS
12                            (Failure to Provide Meal Periods)
                                     Against Defendants
13

14           50.     Plaintiff hereby realleges and incorporates by reference each and every allegation set

15   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

16   allegations of this cause of action.

17           51.     Labor Code § 226.7 requires employers to provide employees meal breaks as

18   mandated by Order of the Industrial Welfare Commission. It states:

19                   a.       No employer shall require any employee to work during any meal or rest
                              period mandated by an applicable order of the Industrial Welfare
20
                              Commission.
21
                     b.       If an employer fails to provide an employee a meal period or rest period in
22
                              accordance with an applicable order of the Industrial Welfare Commission,
23                            the employer shall pay the employee 1 additional hour of pay at the
24                            employee’s regular rate of compensation for each work day that the meal or
25                            rest period is not provided.

26           52.     Labor Code § 512(a) and the applicable Wage Order(s) provide that an employer

27   may not employ a person for a work period of more than 5 hours per day without providing that

28   employee a meal period of not less than 30 minutes, except that if the total work period per day is



     Class Action Complaint – Page 10
        Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 11 of 16

 1   no more than six hours, the meal period may be waived by mutual consent of both the employer
 2   and employee. An employer may not employ a person for a work period of more than 10 hours per
 3   day without providing an employee with a second meal period of not less than 30 minutes, except
 4   that if the total work period per day of the employee is no more than twelve 12 hours, the meal
 5   period may be waived by mutual consent of both the employer and the employee, and if the first
 6   meal period was not waived.
 7           53.     During the relevant time period, Plaintiff and the other members of the Meal Break
 8   Class were not provided with compliant meal breaks, nor did they receive an additional hour of
 9   premium pay for each denied meal break.
10           54.     Wherefore, Plaintiff and the other members of the Meal Break Class have been
11   injured as set forth above and request relief as hereafter provided.
12                             FOURTH CAUSE OF ACTION
               VIOLATION OF LABOR CODE §§ 226.7, 512 and IWC WAGE ORDERS
13
                               (Failure to Provide Rest Periods)
14                                 Against Defendants

15           55.     Plaintiff hereby realleges and incorporates by reference each and every allegation set
16   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the
17   allegations of this cause of action.
18           56.     Labor Code § 226.7 requires employers to provide employees rest periods as
19   mandated by Order of the Industrial Welfare Commission. It states:
20                   a.       No employer shall require any employee to work during any meal or rest
21                            period mandated by an applicable order of the Industrial Welfare
                              Commission.
22
                     b.       If an employer fails to provide an employee a meal period or rest period in
23
                              accordance with an applicable order of the Industrial Welfare Commission,
24
                              the employer shall pay the employee 1 additional hour of pay at the
25                            employee’s regular rate of compensation for each work day that the meal or
26                            rest period is not provided
27           57.     The applicable Wage Order(s) provides that every “employer shall authorize and

28   permit all employees to take rest periods, which insofar as practicable shall be in the middle of



     Class Action Complaint – Page 11
        Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 12 of 16

 1   each work period. The authorized rest period time shall be based on the total hours worked daily at
 2   the rate of ten (10) minutes net rest time per four (4) hours or major fraction thereof…” The
 3   applicable Wage Order further provides that “[i]f an employer fails to provide an employee rest
 4   period in accordance with the applicable provisions of this order, the employer shall pay the
 5   employee one (1) hour of pay at the employee’s regular rate of compensation for each workday that
 6   the rest period is not provided.”
 7           58.     During the relevant time period, Plaintiff and other members of the Rest Break Class
 8   were not provided with compliant rest breaks, nor did they receive an additional hour of premium pay
 9   for each denied rest break
10           59.     Wherefore, Plaintiff and the other members of the Rest Break Class have been injured as
11   set forth above and request relief as hereafter provided.
12                                            FIFTH CAUSE OF ACTION
                                         VIOLATION OF LABOR CODE § 2802
13                                      (Failure to Reimburse Business Expenses)
                                                  Against Defendants
14

15           60.     Plaintiff hereby realleges and incorporates by reference each and every allegation set

16   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

17   allegations of this cause of action.

18           61.     Pursuant to California Labor Code § 2802(a), “an employer shall indemnify his or her

19   employee for all necessary expenditures or losses incurred by the employee in direct consequence of

20   the discharge of his or her duties, or of his or her obedience to the directions of the employer, even

21   though unlawful, unless the employee, at the time of obeying the directions, believed them to be

22   unlawful.”

23           62.     As set forth above, Defendants intentionally and willfully failed to reimburse Plaintiff

24   and the other members of the Business Expense Class for all necessary expenditures or losses incurred

25   in the direct consequence of the discharge of their job duties including in violation of Labor Code

26   section 2802.

27           63.     Wherefore, Plaintiff and the other members of the Business Expense Class have been

28   injured as set forth above and request relief as hereafter provided.



     Class Action Complaint – Page 12
        Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 13 of 16

 1                                        SIXTH CAUSE OF ACTION
                               VIOLATION OF LABOR CODE §§ 201, ET SEQ.
 2                     (Failure to Pay All Wages Due and Owing at End of Employment)
                                              Against Defendants
 3

 4           64.     Plaintiff hereby realleges and incorporates by reference each and every allegation set

 5   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

 6   allegations of this cause of action.

 7           65.     California Labor Code section 201 provides that if an employer discharges an employee,

 8   the wages earned and unpaid at the time of discharge are due and payable immediately.

 9           66.     California Labor Code section 202 requires an employer to pay an employee all earned

10   wages within 72 hours of the employee quitting his or her employment, or immediately at the time of

11   quitting if the employee has given 72 hours previous notice of his or her intention to quit.

12           67.     As set forth above, Gonzalez and the other members of the Waiting Time Penalty Class

13   Class were not timely paid all of their earned but unpaid wages, including minimum wage, overtime,

14   and meal and rest break premiums, when their employment with Defendants ended

15           68.     Wherefore, Plaintiff and the other members of the Waiting Time Penalty Class have

16   been injured as set forth above and request relief as hereafter provided.

17                                       SEVENTH CAUSE OF ACTION
                                    VIOLATION OF LABOR CODE § 226(a)
18                           (Failure to Furnish Accurate Itemized Wage Statements)
                                                Against Defendants
19
             69.     Plaintiff hereby realleges and incorporates by reference each and every allegation set
20
     forth above as though fully set forth herein, except as said paragraphs are inconsistent with the
21
     allegations of this cause of action.
22
             70.     Pursuant to California Labor Code section 226(a) “every employer shall, semimonthly
23
     or at the time of each payment of wages, furnish each of his or her employees, either as a detachable
24
     part of the check, draft, or voucher paying the employee’s wages, or separately when the wages are
25
     paid by personal check or cash, an accurate itemized statement in writing showing (1) gross wages
26
     earned, (2) total hours worked by the employee [. . .], (3) the number of piece-rate units earned and any
27
     applicable piece rate if the employee is paid on a piece-rate basis, (4) all deductions, (5) net wages
28
     earned, (6) the inclusive dates of the period for which the employee is paid, (7) the name of the

     Class Action Complaint – Page 13
           Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 14 of 16

 1   employee and only the last four digits of his or her social security number or an employee identification
 2   number, (8) the name and address of the legal entity that is the employer [. . .], (9) all applicable hourly
 3   rates in effect during the pay period and corresponding number of hours worked at each hourly rate by
 4   the employee and, if the employer is a temporary services employer [. . .], the rate of pay and the total
 5   hours worked for each temporary services assignment.”
 6            71.    An employee suffering injury as a result of the knowing and intentional failure by an
 7   employer to comply with Labor Code section 226(a) is entitled to recover the greater of all actual
 8   damages or fifty dollars ($50) for the initial pay period in which a violation occurs and one hundred
 9   dollars ($100) per employee for each violation in a subsequent pay period, not to exceed the aggregate
10   penalty of four thousand dollars ($4,000), and is entitled to an award of costs and reasonable attorney’s
11   fees. Labor Code § 226(e)(1).
12            72.    An employee is deemed to suffer injury if the employer fails to provide a wage
13   statement or if the employer fails to provide accurate and complete information as required by any one
14   or more of the items (1) to (9), inclusive, of subdivision (a) and the employee cannot promptly and
15   easily determine from the wage statement alone, i) the amount of gross/net wages paid to the employee
16   during the pay period or any of the other information required to be provided pursuant to Labor Code
17   section 226(a) items (2) to (4), inclusive, (6) and (9), ii) deductions made by the employer, iii) the name
18   and address of the employer and iv) the name of the employee and the last four digits of his or her
19   social security number or employee identification number. Labor Code § 226(e)(2)(A) and (B)(i)-(iv).
20   “Promptly and easily determine” means a reasonable person would be able to readily ascertain the
21   information without reference to other documents or information. Labor Code § 226(e)(2)(C).
22            73.    As set forth above, Defendants intentionally and willfully failed to furnish accurate
23   itemized wage statements which complied with Labor Code section 226.
24            74.    Wherefore, Plaintiff and the other members of the Waiting Time Penalty Class have
25   been injured as set forth above and request relief as hereafter provided.
26   ///
27   ///
28   ///



     Class Action Complaint – Page 14
        Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 15 of 16

 1                          EIGHTH CAUSE OF ACTION
       VIOLATION OF CALIFORNIA BUSINESS AND PROFESSIONS CODE §§ 17200 ET SEQ.
 2                            (Unfair Business Practices)
                                Against Defendants
 3

 4           75.     Plaintiff hereby realleges and incorporates by reference each and every allegation set

 5   forth above as though fully set forth herein, except as said paragraphs are inconsistent with the

 6   allegations of this cause of action.

 7           76.     The statutory violations, as alleged above, are unfair business practices within the

 8   meaning of the Unfair Competition Law (Business and Professions Code sections 17200 et seq), and

 9   include, but are not limited to failing to properly pay minimum and overtime wages, failing to pay meal

10   and rest break premiums, and failing to reimburse employees for business expenses incurred while

11   performing their duties.

12           77.     Wherefore, Plaintiff and the other members of the Unpaid Wage Class, Meal Break

13   Class, Rest Break Class, and Business Expense Class have been damaged as set forth above and request

14   relief as hereafter provided.

15                                           PRAYER FOR RELIEF

16   WHEREFORE, Plaintiffs prays judgment against Defendants as follows:

17   As to the First through Eighth Causes of Action:

18           1.      That this Court certify the Class;

19           2.      That this Court appoint Plaintiff as representative of the Class;

20           3.      That this Court appoint Mayall Hurley, P.C. as Class Counsel;

21           4.      That this Court award actual, compensatory, special, and general damages as well as

22                   restitutionary relief to Plaintiff and the members of the Class;

23           5.      That this Court award injunctive relief, including that available under 29 U.S.C. § 217

24                   and Labor Code sections 226(h), as well as Business and Professions Code Section

25                   17203;

26           6.      That this Court award penalties and liquidated damages including, but not limited to,

27                   those available under Labor Code sections 203, 226, 226.7, 512 and 1194.2, as well as

28                   29 U.S.C. § 216;



     Class Action Complaint – Page 15
        Case 1:20-cv-01704-NONE-SKO Document 1 Filed 12/04/20 Page 16 of 16

 1           7.      That this Court award statutory attorneys’ fees and costs, including those available under

 2                   29 U.S.C. § 216(b), Labor Code sections 218.5, 226(e)(1), 1194, and 2802, 29 U.S.C. §

 3                   216, as well as Code of Civil Procedure section 1021.5;

 4           8.      That this Court award prejudgment and post-judgment interest according to any

 5                   applicable provision of law or as otherwise permitted by law; and

 6           9.      That this Court award such other and further relief as the court deems just and proper.

 7

 8   DATED: December 4, 2020                               MAYALL HURLEY P.C.

 9
                                           By              / s / Robert J. Wasserman
10
                                                           ROBERT J. WASSERMAN
11                                                         JENNY D. BAYSINGER
                                                           Attorneys for Plaintiff and the Putative Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



     Class Action Complaint – Page 16
